Case 4:20-mj-00583-BJ Document 1 Filed 09/03/20   Page 1 of 6 PageID 1




                                         4:20-MJ-583
Case 4:20-mj-00583-BJ Document 1 Filed 09/03/20   Page 2 of 6 PageID 2
Case 4:20-mj-00583-BJ Document 1 Filed 09/03/20   Page 3 of 6 PageID 3
Case 4:20-mj-00583-BJ Document 1 Filed 09/03/20   Page 4 of 6 PageID 4
Case 4:20-mj-00583-BJ Document 1 Filed 09/03/20   Page 5 of 6 PageID 5
Case 4:20-mj-00583-BJ Document 1 Filed 09/03/20   Page 6 of 6 PageID 6




                             3rd                             2:16
